               Case 2:21-cv-00189-JCC Document 6 Filed 02/23/21 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    NATHEN DWAYNE BAKER,                                 CASE NO. C21-0189-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    STATE OF WASHINGTON, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. On February 22, 2021, Magistrate Judge
18   Michelle L. Peterson granted Plaintiff’s motion to proceed in forma pauperis (IFP) and
19   recommended the Court review Plaintiff’s complaint under 28 U.S.C. § 1915(e)(2)(B) prior to
20   the issuance of a summons. (Dkt. No. 5.)
21          Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss an IFP complaint if the
22   action fails to state a claim, raises frivolous or malicious claims, or seeks monetary relief from a
23   defendant who is immune from such relief. Federal Rule of Civil Procedure 8 provides that in
24   order to state a claim for relief, a pleading must contain “a short and plain statement of the
25   grounds for the court's jurisdiction” and “a short and plain statement of the claim showing that
26   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1), (2). At a minimum, a complaint must put


     MINUTE ORDER
     C21-0189-JCC
     PAGE - 1
                 Case 2:21-cv-00189-JCC Document 6 Filed 02/23/21 Page 2 of 3




 1   a defendant on notice of the wrong he or she committed against the plaintiff. See McHenry v.

 2   Renne, 84 F.3d 1172, 1180 (9th Cir. 1996).

 3            Plaintiff’s complaint does not contain a short and plain statement of the claim showing he

 4   is entitled to relief. In the caption of his complaint, Plaintiff names “Washington State lig.,”

 5   “Nordic Meseum,” and “King Carl XVI Gustaf; father beings, of” as Defendants. (Dkt. No. 1 at

 6   1.) At other points in the complaint, he identifies “Silvia of Sweden Queens,” “Princess Victoria

 7   Scandi of,” “Princess Carl Sons King for of,” and “Princess Fan; China” as Defendants and

 8   “U.S. President Nathen Dwayne Baker.gov” as Plaintiff. (Id. at 2–3.) Plaintiff’s complaint makes

 9   no factual allegations of conduct by the Defendants, nor does it identify the legal rights Plaintiff

10   alleges were violated or the relief he seeks. (See generally Dkt. No. 1.) Attached to Plaintiff’s

11   complaint are several documents, including a handwritten document entitled “Pfizer Distributed

12   by Pharmacia & Upjohn Company Division of Pfizer, Inc. April 2007 LAB-0128-21 Medication

13   Guide for Non-Steroidal Anti-Inflammatory Drugs,” (Dkt. No. 1 at 8), a handwritten document

14   titled “Your Rights Regarding Your Protected Health Information,” (id. at 12), and a visit

15   summary from one of Plaintiff’s medical appointments, (Dkt. No. 1-4). Even applying the Ninth

16   Circuit’s directive to construe pro se complaints liberally, the Court cannot find that Plaintiff has

17   stated a claim upon which relief can be granted. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

18   2010).
19            Although the Court finds the complaint fails to state a claim upon which relief can be

20   granted, it will not dismiss a claim unless “it is absolutely clear that no amendment can cure the

21   [complaint’s] defects.” Lucas v. Dep't of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (citation

22   omitted). Accordingly, the Court ORDERS Plaintiff to file an amended complaint no later than

23   twenty-one (21) days from the date of this order. In his amended complaint, Plaintiff must

24   include a short and plain statement of the facts supporting each claim against each named

25   Defendant, a basis for the Court’s jurisdiction, the relief Plaintiff seeks, and a cognizable theory

26   for that relief. The Clerk is DIRECTED to mail a copy of this order to Plaintiff.


     MINUTE ORDER
     C21-0189-JCC
     PAGE - 2
              Case 2:21-cv-00189-JCC Document 6 Filed 02/23/21 Page 3 of 3




 1   DATED this 23rd day of February 2021.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Paula McNabb
 4
                                                Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0189-JCC
     PAGE - 3
